                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               EASTERN DIVISION

ORLANDO LEWAYNE PILCHER                                                    PETITIONER
Reg #12165-042

v.                                   2:18cv00159-JM-JJV

GENE BEASLEY,
Warden, FCI – Forrest City                                               RESPONDENT

                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED.

       Dated this 14th day of March, 2019.


                                             ____________________________________
                                             JAMES M. MOODY, JR.
                                             UNITED STATES DISTRICT JUDGE




                                               1
